65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daniel Jeremiah THOMPSON, Jr., Plaintiff--Appellant,v.CHRISTIAN & ASHEN, PA;  Phillips, Green, & Salter;Nationwide Mutual Insurance Company;  Group Hospitalization& Medical Services, t/a Blue Cross and Blue Shield of theNational Capital Area, Defendants--Appellees.
No. 95-1390.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.  Alexander Williams, Jr., District Judge.  (CA-94-2459-AW)
Daniel Jeremiah Thompson, Jr., appellant pro se.
Steven Thomas Kane, Christian & Ashin, P.A., College Park, Maryland;  Kenneth Robert West, Abrams, West & Storm, Bethesda, Maryland;  Giancarlo M. Ghiardi, Sasscer, Clagett & Bucher, Upper Marlboro, Maryland;  Charles Joseph Steele, Lloyd Nathaniel Fantroy, Foley & Lardner, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Thompson v. Christian & Ashin, P.A., No. CA-94-2459-AW (D.Md. Feb. 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.